



EXHIBIT 10.12


Certificate regarding Approval of Amendment of Section 3(b) of the
Abercrombie & Fitch Co. Amended and Restated 2007 Long-Term Incentive Plan
by Board of Directors of Abercrombie & Fitch Co. on August 20, 2014


The undersigned hereby certifies that he is the duly elected, qualified and
acting Senior Vice President, General Counsel and Secretary of Abercrombie &
Fitch Co., a Delaware corporation (the “Company”); that a regular meeting of the
Board of Directors of the Company was duly called and held on August 20, 2014,
at which regular meeting a quorum of the directors of the Company was at all
times present; and that the Board of Directors duly approved the amendment of
Section 3(b) of the Abercrombie & Fitch Co. Amended and Restated 2007 Long-Term
Incentive Plan to read as set forth on Annex A attached hereto and incorporated
herein by this reference.


IN WITNESS WHEREOF, the undersigned Senior Vice President, General Counsel and
Secretary of Abercrombie & Fitch Co., acting for and on behalf of the Company,
has hereunto set his hand this 6th day of September, 2016.


 
 
/s/ Robert E. Bostrom
 
 
 
 
 
 
 
Robert E. Bostrom
 
 
 
Senior Vice President, General Counsel and Secretary of Abercrombie & Fitch Co.
 






--------------------------------------------------------------------------------





Annex A
Abercrombie & Fitch Co.


Amendment to Section 3(b) of Abercrombie & Fitch Co.
Amended and Restated 2007 Long-Term Incentive Plan


3. Administration


(b) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder.
The Committee may delegate the administration of the Plan to one or more
officers or employees of the Company, and such administrator(s) may have the
authority to grant Awards under the Plan, as may be determined by the Committee
from time to time, to execute and distribute Award agreements or other documents
evidencing or relating to Awards granted by the Committee under this Plan, to
maintain records relating to Awards, to process or oversee the issuance of Stock
under Awards, to interpret and administer the terms of Awards and to take such
other actions as may be necessary or appropriate for the administration of the
Plan and of Awards under the Plan, provided that in no case shall any such
administrator be authorized (i)  to take any action that would result in the
loss of an exemption under Rule 16b-3 for Awards granted to or held by
Participants who at the time are subject to Section 16 of the Exchange Act in
respect of the Company or that would cause Awards intended to qualify as
“performance-based compensation” under Code Section 162(m) to fail to so
qualify, (ii) to take any action inconsistent with Section 157 and other
applicable provisions of the Delaware General Corporation Law, or (iii) to make
any determination required to be made by the Committee under the New York Stock
Exchange corporate governance standards applicable to listed company
compensation committees (currently, Rule 303A.05). Any action by any such
administrator within the scope of its delegation shall be deemed for all
purposes to have been taken by the Committee and, except as otherwise
specifically provided, references in this Plan to the Committee shall include
any such administrator. The Committee established pursuant to Section 1.3(a)
and, to the extent it so provides, any subcommittee, shall have sole authority
to determine whether to review any actions and/or interpretations of any such
administrator, and if the Committee shall decide to conduct such a review, any
such actions and/or interpretations of any such administrator shall be subject
to approval, disapproval or modification by the Committee.





